Primary Examiner, Art Unit 3612                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 continue to remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2021.  
The method of mechanical manufacture for producing the vehicle body part is not part of the claim 1.  The Method claims remain withdrawn.
Response to Amendment
The amendment filed November 6, 2022 has been entered.  Claims 1-4, 6-9, and 20-23 are pending in the application.  Claims 10-19 are withdrawn from consideration due to the Election/Restriction of the Method claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without speculating what is meant by in the claim “wherein the fiber reinforced plastics comprise a temperature-dependent expansion coefficient essentially similar to at least one of the cladding part and the solar cells”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Reviewing the Specification, Paragraph 66 discusses “an adhesive 32 may be arranged in a gap 30 between the trim part 20 and the frame component 18, for example an acrylic adhesive. This adhesive 32 may serve not only for fixing the trim part 20 on the frame component 18 but may also enable a compensation of different thermal expansion coefficients.”  The discussion in Paragraph 66 is specifically about the adhesive, however, the claim 22 reads as if the fiber reinforced plastics is about the cladding part and the solar cells.  Examiner is confused as to what to search for either different thermal expansion coefficients of adhesives or cladding part/solar cells.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US20110226312A1, hereinafter “Bohm”) in view of Humpenoeder et al. (DE102010013784A1, hereinafter “Humpenoeder”).
Regarding claim 1, Bohm discloses a vehicle body part (5a-5e; Figs. 16-17 and 6a-6h; Fig. 18) of a  motor vehicle (1; Fig. 1, Paragraph 80) with at least one frame component (8; Figs. 2-4, Paragraph 57) and at least one cladding part (16/6h/5; Figs. 4 and 18, Paragraph 82) that is arranged on the at least one frame component (Fig. 3) wherein the cladding part has at least one recess (Paragraph 22-27, 76-78) that is closed in an essentially airtight and essentially watertight manner and that has multiple rigid planar solar cells (Paragraphs 80-81) that are arranged therein and are electrically connected to one another in order to generated electrical energy (Figs. 19-21, Paragraph 83) wherein the outer side of the cladding part comprises at least in a region adjacent to one of the solar cells a three-dimensionally curved outer shape that is provided so that in an installed position on the motor vehicle said outer shape form as a part of a vehicle outer counter contour (Fig. 18; Paragraphs 19, 137, and 139) wherein the at least one frame component is an essentially structurally supporting component of the vehicle body part and the at least one frame component (8; Fig. 4) supports and braces the cladding part (16; Fig. 4) in the installed position on the motor vehicle (Figs. 1-4, 18), wherein the cladding part has an in comparison essentially smaller structurally supporting proportion (Paragraph 68), and wherein the installed position is not on the roof (Fig. 18, Paragraphs 47 and 82; and discuss exemplary embodiments according to the invention in Bohm).
However, Bohm is silent to wherein the at least one frame component is made from fiber reinforced plastics.
In claim 1, Humpenoeder teaches wherein at least one frame component (2; Fig. 2) is made from fiber reinforced plastics (Paragraph 9 states that the frame can be made of plastic, metal or fiber composite or a plastic frame reinforced with fibers).
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the frame component Bohm by manufacturing the frame component from fiber reinforced plastics taught by Humpenoeder.  Doing so, allows for adding to the goal of a light-weight vehicle construction and especially for use in electric or hybrid-powered vehicles (Paragraphs 21, 25, 33).
	
Regarding claim 2, Bohm in view of Humpenoeder discloses wherein the outer side of the cladding part essentially connects flush (Figs. 17-18, Paragraphs 80-82) to an outer side of the frame component.
Regarding claim 3, Bohm in view of Humpenoeder discloses wherein the cladding part comprises a supporting element (6/10/11/12/13/16; Figs. 5 and 7, Paragraphs 58-59) that is curved at least in regions in accordance with the curved outer contour and the at least one solar cell is arranged in or on said supporting elements (Paragraphs 9, 19, 56, 66, 69) .  
Regarding claim 4, Bohm in view of Humpenoeder discloses wherein the supporting element is formed from at least two sheets (6/10/11/12/13/16; ) wherein the outer of the sheets (16; Figs. 5-10, Paragraph 66) forms the outer side of the cladding part and an inner of the sheets (10/11/12/13) forms an inner side that is remote from the outer side, wherein the recess (24; Paragraph 77) is embodied between the two sheets (as shown in Fig. 18).
Claim 5 is canceled.
Regarding claim 6, Bohm in view of Humpenoeder discloses wherein a free space between the at least one solar cell and respective walls of the cladding part that delimit the allocated recess is filled with a silicone gel (77; Paragraph 76-78).
Regarding claim 7, Bohm in view of Humpenoeder discloses wherein the recess is delimited by means of two films (Paragraphs 59, 62, 68, and 83-91) comprising thermoplastic polyurethane films that are arranged on the supporting element and that are connected to one another so as to seal the recess (Paragraphs 22-26).
Regarding claim 8, Bohm in view of Humpenoeder discloses wherein the frame component comprises a receiving region having (Fig. 10)wherein the cladding part (16; Fig. 10) is arranged in the receiving region.
Regarding claim 9, Bohm in view of Humpenoeder discloses wherein the step (Fig. 10) of the frame component  is embodied in an essentially z-shaped (at 23; Figs. 9-10), wherein an upper limb (at 14; Fig. 10) of the z-shaped step forms the outer side of the frame component and said outer side essentially connects flush to the cladding part, and wherein a lower limb (at 23; Fig. 10) of the step forms a resting surface for the cladding part (16; Fig. 10).
Regarding claim 20, Bohm in view of Humpenoeder discloses wherein the two films comprise thermoplastic polyurethane films (Figs. 19-25 and Paragraph 83).
Regarding claim 21, Bohm in view of Humpenoeder discloses wherein the vehicle body part is at least one of a door, a bonnet, a tailgate, a bumper, and a fender (Fig. 18, Paragraph 82).
Regarding claim 22, see above in the 35 USC § 112 claim rejection section.
Regarding claim 23, Bohm in view of Humpenoeder discloses the vehicle body part according to claim 1, wherein with a use of carbon fibers and glass fibers (Bohm – Paragraphs 11) and the use of the material fibers for reinforcement (Paragraph 11).  Humpenoeder also teaches the use of glass fiber and carbon fiber as a reinforcing material (Paragraphs 3, 10).

Response to Arguments
Applicant’s arguments filed November 6, 2022 have been fully considered, however Bohm in view of Humpenoeder discloses the elements of claim 1-4, 6-9 and 20-23.  As far as for claim 22, the examiner was not able to examine the claim as written.  As an explanation, the disclosure does not enable one of ordinary skill in the art to practice the invention without speculating what is meant by in the claim 22 “wherein the fiber reinforced plastics comprise a temperature-dependent expansion coefficient essentially similar to at least one of the cladding part and the solar cells”.  The discussion in Paragraph 66 is specifically about the adhesive, however, the claim 22 reads as if the fiber reinforced plastics is about the cladding part (trim part 20) and the solar cells.  Examiner is confused as to what to search for either different thermal expansion coefficients of adhesives or cladding part/solar cells.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                                                                                                                                                                                                               
/J.E.H./Examiner, Art Unit 3612